DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims depend on cancelled claims 1, 13, and 16. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over ZIA et al. (U.S. Publication No. 2015/0111796, hereinafter ZIA).
Regarding claim 19, ZIA teaches polyoxymethylene polymer composition comprises a polyoxymethylene polymer and at least one tribological modifier [0011 and 0013-0049]. The tribological modifier includes ultrahigh-molecular-weight polyethylene (UHMW-PE) particles [0059 and 0062] (which reads on the second tribological modifier of the present invention) and PTFE (polytetrafluoroethylene) powder or PTFE fiber [0058] (which reads on first tribological modifier of the present invention). The tribological modifiers improve the tribological properties of the polyoxymethylene polymer composition by reducing the coefficient of friction and wear when contacted with another surface or counter-material of from about 0.01 to about 0.15 [0006, 0070, and 0093-0094]. The static coefficient of friction and dynamic coefficient of friction values and effect of sliding speed on the dynamic coefficient of friction are exhibited between the composition of polymer article and various counter-materials which includes metal surfaces [0096]. Note: metal surfaces would include aluminum surfaces. The polymer composition can be used to produce polymer articles including any moving 
However, ZIA does not teach wherein the composition exhibits a wear track depth of less than 2 microns when tested against aluminum. 
Given ZIA teaches the same components as the present invention, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to reasonably expect the polyoxymethylene polymer composition of ZIA would intrinsically possess the wear track depth of less than 2 microns when tested against aluminum as claimed. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regard to the claim limitations, “a conveyor chain that moves over a track, the conveyor chain including a plurality of conveyor components having a top surface for receiving and transporting products,” it is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that ZIA disclose the polymer composition can be used to produce polymer articles including any moving articles or moldings that are in contact with another surface such as conveyor belt parts such as chain elements, and links, castors, fasteners, levers,  conveyor system wear strips and guard rails comprising as presently claimed, it is clear that the polymer articles of ZIA would be capable of performing the intended use, i.e. a 
Regarding claim 21, ZIA teaches the polyoxymethylene composition comprises a colorant including inorganic pigments such as titanium oxide, ultramarine blue, cobalt blue, and other organic pigments. Other colorants include carbon black. The colorant may be present in the amount of at least about 0.01 wt% to less than about 5 wt% [0083]. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ZIA et al. (U.S. Publication No. 2015/0111796, hereinafter ZIA) in view of FORSCHIRM (U.S. Patent No. 5,482,987, hereinafter FORSCHIRM).
Regarding claim 22, ZIA teaches polyoxymethylene polymer composition comprises a polyoxymethylene polymer and at least one tribological modifier [0011 and 0013-0049]. The tribological modifier includes ultrahigh-molecular-weight polyethylene (UHMW-PE) particles [0059 and 0062] (which reads on the second tribological modifier of the present invention) and PTFE (polytetrafluoroethylene) powder or PTFE fiber [0058] (which reads on first tribological modifier of the present invention). The PTFE is in the amount of at least 0.1 wt% to less than about 50 wt% [0058]. 
However, ZIA does not teach the high density polyethylene having a density greater than 0.94 g/cm3 and less than about 0.99 g/cm3.
In the same field of shaped articles (e.g., gears, pulleys, rollers, and bearings) prepared from the composition exhibit low friction properties as well as reduced surface wear under loads (Abstract; Col. 1, lines 6-10; Col. 7, lines 24-30), FORSCHIRM teaches the shaped articles having slidable surfaces  3 (Col. 1; lines 58-66). 
Given ZIA teaches the polyoxymethylene composition comprises ultrahigh-molecular-weight polyethylene (UHMW-PE) particles [0059 and 0062], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided/substituted the polyethylene particles of ZIA for the polyethylene of FORSCHIRM for its art recognized function in shaped articles exhibiting low friction properties as well as reduced surface wear under load as taught by FORSCHIRM. It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Linder 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).
With regard to the claim limitations, “a conveyor chain that moves over a track, the conveyor chain including a plurality of conveyor components having a top surface for receiving and transporting products,” it is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that ZIA disclose the polymer composition can be used to produce polymer articles including any moving articles or moldings that are in contact with another surface such as conveyor belt parts such as chain elements, and links, castors, fasteners, levers,  conveyor system wear strips and guard rails comprising as presently claimed, it is clear that the polymer articles of ZIA would be capable of performing the intended use, i.e. a conveyor chain that moves over a track, the conveyor chain including a plurality of conveyor components having a top surface for receiving and transporting products, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over ZIA et al. (U.S. Publication No. 2015/0111796, hereinafter ZIA) in view of FORSCHIRM (U.S. Patent No. 5,482,987, hereinafter FORSCHIRM).
Regarding claim 40, ZIA teaches polyoxymethylene polymer composition comprises a polyoxymethylene polymer and at least one tribological modifier [0011 and 0013-0049]. The tribological modifier includes ultrahigh-molecular-weight polyethylene (UHMW-PE) particles [0059 and 0062] (which reads on the third tribological modifier of the present invention) and PTFE (polytetrafluoroethylene) powder or PTFE fiber [0058] (which reads on first tribological modifier of the present invention). The PTFE is in the amount of at least 0.1 wt% to less than about 50 wt% [0058]. 
However, ZIA does not teach a second tribological modifier comprising a high density polyethylene, the high density polyethylene having a density of greater than 0.94 g/cm3 and less than about 0.99 g/cm3.
In the same field of shaped articles (e.g., gears, pulleys, rollers, and bearings) prepared from the composition exhibit low friction properties as well as reduced surface wear under loads (Abstract; Col. 1, lines 6-10; Col. 7, lines 24-30), FORSCHIRM teaches the shaped articles having slidable surfaces  comprising a lubricating system wherein the lubrication system contains high molecular weight polyethylene such as (ii) at least about 20 to about 30 weight percent of a high density polyethylene homopolymer or copolymer which exhibits a density of about 0.95 g/cm3 (Abstract; Col. 1, lines 67 to Col. 2, lines 1-3). 
Given ZIA teaches the polyoxymethylene composition comprises lubricants [0072-0073], it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the polyethylene particles of ZIA for the polyethylene of FORSCHIRM for its art recognized function in shaped articles exhibiting low friction properties as well as reduced surface wear under load as taught by FORSCHIRM. It is well settled that it is prima facie obvious to combine two 
With regard to the claim limitations, “a conveyor chain that moves over a track, the conveyor chain including a plurality of conveyor components having a top surface for receiving and transporting products,” it is the Examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use.  Given that ZIA disclose the polymer composition can be used to produce polymer articles including any moving articles or moldings that are in contact with another surface such as conveyor belt parts such as chain elements, and links, castors, fasteners, levers,  conveyor system wear strips and guard rails comprising as presently claimed, it is clear that the polymer articles of ZIA would be capable of performing the intended use, i.e. a conveyor chain that moves over a track, the conveyor chain including a plurality of conveyor components having a top surface for receiving and transporting products, presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763